MEMORANDUM **
Omar Flores Soto, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen removal proceedings. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen, Ordonez v. INS, 345 F.3d 777, 782 (9th Cir.2003), and we deny the petition for review.
The BIA did not abuse its discretion in denying the motion to reopen because it considered the new evidence regarding Flores Soto’s possible separation from and inability to support his pregnant wife and expected child, and acted within its broad discretion in determining the evidence was insufficient to establish a prima facie showing of the “exceptional and extremely unusual hardship” needed for cancellation of removal. See 8 U.S.C. § 1229b(b)(l)(D); Ordonez, 345 F.3d at 785 (“a motion to reopen will not be granted unless the respondent establishes a prima facie case of eligibility for the underlying relief sought”).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.